In a condemnation proceeding, the appeal is from an order (designated in the notice of appeal as an order and judgment) confirming the report of commissioners of appraisal and directing full payment of the award and an additional allowance to the respondents. Respondents claimed title to part of the premises as holders of letters patent, issued pursuant to the Public Lands Law, whereby the State of New York conveyed the land to the grantees “for the purpose of granting and conveying a restricted beneficial enjoyment ”. The letters patent which were issued in 1912 further provided that the grants “ shall cease and determine and become null and void” unless certain designated improvements were completed within five years from the date of each grant. It is not disputed that the required improvements were completed within the time limited. Order unanimously affirmed, with costs. No opinion. Present—Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.